Citation Nr: 0123753	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1968.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the RO in 
Atlanta, Georgia.  In a March 1999 decision, the Board found 
that new and material evidence to reopen a claim for service 
connection for post-traumatic stress disorder had not been 
presented.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims.  In an order 
dated March 22, 2001, the Court vacated the March 1999 Board 
decision and granted a Joint Motion for Remand.  Additional 
argument and evidence from the veteran's attorney was 
received at the Board in August 2001.  


REMAND

The Joint Motion directed the Board to address a significant 
change in the law enacted after the March 1999 Board 
decision; namely, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The claim for service connection for PTSD was previously 
denied by the Board in October 1989.  "[T]he Board does not 
have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Thus, the 
Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
VA's duty to assist a claimant prior to a claim having been 
reopened by the submission of new and material evidence is 
more limited than its duty to assist a claimant with an 
original or a reopened claim.

In an argument presented to the Board in August 2001, the 
veteran's attorney requested that the Board remand this case 
in order to ensure compliance with the notice and duty to 
assist provisions contained in the new law.  Specifically, 
she contends that, in order to fulfill the duty to assist the 
veteran, the United States Armed Services Center for Research 
of Unit Records (USASCRUR) should be contacted to attempt to 
verify the alleged stressors.  The predecessor of this 
office, the United States Army and Joint Services 
Environmental Support Group (ESG), previously attempted to 
verify the veteran's stressors.

In a May 1988 report, the ESG, contrary to the assertions of 
the veteran's attorney (December 2000 Brief, Page 20), did 
not state that the veteran was not in Vietnam in February 
1967 when outposts of "Task Force Oregon" in the Duc Pho 
area were overrun by the enemy but stated instead that the 
veteran had not yet been assigned to Task Force Oregon at the 
time of these attacks.  The service personnel records confirm 
this conclusion to the extent that they indicate the veteran 
was not transferred to this unit until April 1967.  However, 
the veteran's attorney does appear to be correct in her 
assertion that the ESG report did not cover the entirety of 
the veteran's service in Vietnam, which according to the 
service personnel records included a period extending from 
January 1967 to December 1967.  (See December 2000 Brief, 
Page 23).  The ESG report contains no discussion of the 
period from August to December 1967.

Although the VCAA applies to applications to reopen 
previously denied claims, the new law specifically provided 
that nothing in section 5103A of the new law, pertaining to 
the duty to assist claimants, "shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108" of the statute.  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  Thus, it is clear 
that the section of the new law providing an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits found under 
section 5103 applies to applications to reopen previously 
denied claims.  However, given the provisions of section 
5103A(f), a question arises as to whether, in the absence of 
new and material evidence having been submitted to reopen a 
claim, the VA has a duty to assist the claimant in obtaining 
reports from the USASCRUR.  Although the VA has promulgated 
regulations implementing the new law which clearly define 
certain limited assistance which the VA will provide to 
claimants who are attempting to reopen previously denied 
claims before VA has received new and material evidence, the 
portions of those regulations which pertain to applications 
to reopen previously denied claims apply only to applications 
filed on or after August 29, 2001, and therefore they may not 
be applied to this claim.  66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159).

However, because the veteran has claimed additional stressors 
since his claim was denied by the Board in October 1989 and 
because in this case the ESG report already of record does 
not cover the entirety of the veteran's service in Vietnam, 
which according to the service personnel records included a 
period extending from January 1967 to December 1967, the 
Board construes the submission of the additional stressors as 
putting the Board on notice of the possible existence of 
evidence that might verify that the claimed stressors in 
service actually occurred.  Such evidence, if obtained, may 
constitute new and material evidence to reopen the claim.  
Even before the enactment of the VCAA, the VA was obligated, 
at a minimum, to inform the veteran that such evidence was 
needed to complete his application and, in some cases, to 
assist in obtaining relevant records where VA was on notice 
of their existence and the veteran had provided sufficient 
information regarding the records to enable VA to obtain 
them.  See Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) 
(holding that, where the VA is on notice of the existence of 
evidence that might constitute new and material evidence to 
reopen a claim, the VA should inform the veteran to submit it 
and assist him, where possible, in obtaining it); Counts v. 
Brown, 6 Vet. App. 473, 480-83 (1994); Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992).  Therefore, the Board concludes 
that in this case the RO should assist the claimant in 
obtaining reports from the USASCRUR on remand in order to 
determine whether such reports constitute new and material 
evidence to reopen his claim for service connection for PTSD.

Remand is also required because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and the implementing VA regulations, 
and it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 24, 1992).  Moreover, additional pertinent evidence 
was submitted in August 2001 which has not been considered by 
the RO, and this remand will afford the RO the opportunity to 
address this evidence as required by 38 C.F.R. § 20.1304(c).

In an effort to assist the RO, the Board has reviewed the 
claims file, to include the argument presented by the 
veteran's attorney in her brief dated in December 2000 and 
argument submitted to the Board in August 2001, and 
identified certain assistance that must be rendered to comply 
with the VCAA and the implementing VA regulations.  However, 
it is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

Finally, depending upon the outcome of the search for 
verified combat stressors, the veteran may have to be 
reexamined to determine whether he has a diagnosis of PTSD 
that is valid for rating purposes.  West v. Brown, 7 Vet. 
App. 70, 78 (1994).

Accordingly, this case is REMANDED for the following:

1.  The RO is to contact the veteran and 
ask him to provide any additional 
information as to the alleged stressors 
which he may wish to provide.  As 
requested by the veteran's attorney in 
her August 2001 statement, the veteran is 
also to be informed of the type of lay or 
"buddy" evidence that may substantiate 
his claim, which, under the facts of this 
case, would appear to be statements from 
persons who served with him in Vietnam 
that would corroborate the alleged 
stressors.  The RO is to prepare a 
summary of the veteran's claimed 
in-service stressors resulting from this 
request as well as those outlined in his 
statement received in September 1998, to 
include that associated with the death of 
a "[redacted]" as listed therein.  
This summary and a copy of the veteran's 
DD 214, service personnel records, and 
all associated service documents should 
then be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150, in an 
attempt to verify the veteran's claimed 
stressors.  The USASCRUR's review should 
include a search for any incident reports 
pertaining to the events detailed by the 
veteran for the entirety of his duty in 
Vietnam from January 1967 to December 
1967.  Unit histories for the entirety of 
the veteran's Vietnam service should also 
be requested as part of the stressor 
development.  If an alleged stressor is 
not by its nature capable of 
verification, to include perhaps those 
involving the deaths of civilians, the 
USASCRUR should document this fact in its 
report.  The information obtained from 
this development should be associated 
with the claims folder.

2.  Thereafter, if and only if the 
USASCRUR or other credible evidence of 
record verifies a claimed stressor and the 
RO finds that this evidence is new and 
material evidence to reopen the claim for 
service connection, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse consequences 
including the possible denial of his 
claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The RO 
must provide for the examiners the summary 
of the stressor or stressors described in 
paragraph 1, above, and the examiners must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to a stressor 
in service has resulted in current 
psychiatric symptoms.  The examiners 
should also be specifically requested to 
determine whether the diagnostic criteria 
in the DSM-IV to support a diagnosis of 
PTSD have been satisfied.  If a diagnosis 
of PTSD is appropriate, the examiners must 
comment upon the link between the current 
symptomatology and one or more of the 
in-service stressors documented to have 
actually occurred.  The report of 
examination should include the complete 
rationale for all opinions expressed.

3.  Following completion of the foregoing, 
the RO should review the claims file to 
ensure that all of the requested 
development has been completed in full.  
The RO should also ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) and the 
implementing VA regulations where 
applicable (see 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.126(a)) are fully complied 
with and satisfied.  In particular, if a 
VA psychiatric examination is conducted, 
the RO should review the examination 
report to verify that a diagnosis of PTSD 
was based on the verified history provided 
by the USASCRUR and/or the RO.  If the 
examiner relied upon a history which was 
not verified, the examination report must 
be returned as inadequate for rating 
purposes.  The Board emphasizes that a 
diagnosis of service-related PTSD is 
inadequate if it is based on an 
examination which relied upon an 
unverified history.  West, 7 Vet. App. at 
70, 77.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
presented or secured to reopen the claim 
for service connection for PTSD.  The RO 
should review this question under the old 
version of 38 C.F.R. § 3.156(a) defining 
new and material evidence because the 
recent amendments to that section apply 
only to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.156(a), 3.159).  If the 
determination remains unfavorable to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case, that includes documentation of 
consideration of all the evidence 
developed as a result of this remand and 
the VA medical evidence received at the 
Board in August 2001, and they should be 
afforded the applicable time to respond 
thereto.

If the RO finds that new and material 
evidence has been submitted to reopen the 
claim, the RO should fully assist the 
veteran in the development of evidence 
pertinent to the claim including affording 
him a VA psychiatric examination as 
indicted in paragraph #2 above.  The RO 
should then adjudicate the issue of 
entitlement to service connection for PTSD 
on the merits.  If the determination 
remains unfavorable to the veteran, he and 
his attorney should be furnished a 
supplemental statement of the case, that 
includes documentation of consideration of 
all the evidence developed as a result of 
this remand and the VA medical evidence 
received at the Board in August 2001, and 
they should be afforded the applicable 
time to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This right 
includes the right to submit additional argument on remand 
regarding the application of the VCAA and the implementing VA 
regulations to this case.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.126(a)).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



